Exhibit 99.1 NEWS RELEASE Wix.com Reports Third Quarter 2015 Results Exceeds Outlook on Collections on a Constant Currency Basis, Revenue and Adjusted EBITDA; Sequential Growth in Net Premium Subscription Additions, Gross Margin and Free Cash Flow Collections Increase of 47% Year-Over-Year on a Constant Currency Basis, Exceeding Prior Outlook Non-GAAP Gross Margin Increases over Prior Quarter to 84% Adjusted EBITDA of $4.7 million, a Quarter-Over-Quarter Increase of 34%, Exceeds Prior Outlook; Increasing Full Year Outlook Added 140,000 Net Premium Subscriptions, the Largest Quarterly Net Increase in the Company’s History, for a Total of Over 1.6 million Investment in R&D Paying Off: New Wix Editor Successfully Launched and Improving Conversion of New Users TEL AVIV, Israel, November 4, 2015 Wix.com Ltd. (Nasdaq: WIX), a leading global web development platform, today reported financial results for the third quarter ended September 30, 2015. Three months ended Sept. 30, $ in thousands Y/Y growth Prior Q3 2015 outlook Collections (FX neutral to Q3 '14) $ 47
